      Case 6:21-cv-00110-JDK Document 1 Filed 03/17/21 Page 1 of 7 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS


 Carl Moreland,

                          Plaintiff,               Case No.

 v.

 Sunpath, Ltd.,                                    Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

         Carl Moreland (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against Sunpath, Ltd. (Defendant):

                                       INTRODUCTION

         1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227 and §302.101 of the Texas Business and Commercial Code.

                                 JURISDICTION AND VENUE

         2.     This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

         3.     This Court has personal jurisdiction over Defendant conducts business in the State

of Texas.

         4.     Supplemental jurisdiction for Plaintiff’s related state law claims arises under 28

U.S.C. §1367.

                                                     1
   Case 6:21-cv-00110-JDK Document 1 Filed 03/17/21 Page 2 of 7 PageID #: 2




         5.    Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

         6.    Plaintiff is a natural person residing in Sulphur Springs, Texas.

         7.    Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

         8.    Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 50 Braintree Hill Park, Suite 310, Braintree, Massachusetts

02184.

         9.    Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         10.   Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                    FACTUAL ALLEGATIONS

         11.   Plaintiff has a cellular telephone number.

         12.   Plaintiff has only used this phone number as a cellular telephone.

         13.   Defendant and/or its agents called Plaintiff on his cellular phone seeking to sell him

a motor vehicle warranty.

         14.   Plaintiff did not consent to these calls, was not interested in a motor vehicle

warranty, and had not sought information regarding a warranty.

         15.   Plaintiff has been on the Do Not Call Registry since June 30, 2003.

         16.   Defendant’s telephone calls were not made for “emergency purposes,” but were

placed for solicitation purposes.

         17.   Defendant knew its calls were unwanted, therefore, all calls could have only been

made solely for purposes of harassment.




                                                      2
    Case 6:21-cv-00110-JDK Document 1 Filed 03/17/21 Page 3 of 7 PageID #: 3




          18.    When placing these calls to Plaintiff, Defendant used an automated telephone

dialing system and/or pre-recorded message.

          19.    Plaintiff knew Defendant was calling using an automated telephone dialing system

and/or pre-recorded message as Plaintiff was always greeted with an automated message when

answering calls from Defendant.

          20.    Defendant’s calls were bothersome, disruptive and frustrating for Plaintiff to

endure.

          21.    Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

          22.    Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

          23.    The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

          23.    Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

          24.    The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

          25.    The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

          26.    Defendant’s calls were not made for “emergency purposes.”

                                                      3
    Case 6:21-cv-00110-JDK Document 1 Filed 03/17/21 Page 4 of 7 PageID #: 4




           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.

           29.   Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

           30.   The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

           31.   As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

           32.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           33.   The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

           34.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry.



                                                      4
   Case 6:21-cv-00110-JDK Document 1 Filed 03/17/21 Page 5 of 7 PageID #: 5




        35.       Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.

        36.       Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.       The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.       As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                           COUNT III
                                DEFENDANT VIOLATED § 302.101 OF
                             THE TEXAS BUSINESS & COMMERCE CODE

        39.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length therein.

        40.       Plaintiff received all calls and texts from Defendant in Texas and is entitled to other

relief under Texas law.

        41.       §302.101 of the Texas Business & Commerce Code prohibits sellers from engaging

in telephone solicitation from a location in Texas or to a purchaser located in Texas unless the

seller obtains a registration certificate from the Office of the Secretary of State for the business

location from which the solicitation is made.




                                                        5
   Case 6:21-cv-00110-JDK Document 1 Filed 03/17/21 Page 6 of 7 PageID #: 6




       42.     Defendant violated §302.101 of the Texas Business & Commercial Code when its

representatives engaged in continuous and repetitive telephone solicitation of Plaintiff without

obtaining a registration certificate from the Office of the Secretary of State.

       43.     §302.302(a) of the Texas Business & Commerce Code provides that a person who

violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.

Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover all

reasonable costs of prosecuting the action, including court costs and investigation costs, deposition

expenses, witness fees, and attorney fees.



       Wherefore, Plaintiff, Carl Moreland, respectfully prays for judgment as follows:

               a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                       227(b)(3)(A));

               b.      Statutory damages of $500.00 per violative telephone call (as provided

                       under 47 U.S.C. § 227(b)(3)(B));

               c.      Additional statutory damages of $500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               d.      Treble damages of $1,500.00 per violative telephone call (as provided under

                       47 U.S.C. § 227(b)(3));

               e.      Additional treble damages of $1,500.00 per violative telephone call (as

                       provided under 47 U.S.C. § 227(C);

               f.      Statutory damages of $5,000 per violation (as provided under §302.302(a)

                       of the Texas Business & Commerce Code );




                                                      6
 Case 6:21-cv-00110-JDK Document 1 Filed 03/17/21 Page 7 of 7 PageID #: 7




            g.      All reasonable attorneys’ fees, witness fees, court costs and other litigation

                    costs incurred by Plaintiff pursuant to. §302.302(a) of the Texas Business

                    & Commerce Code

            h.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

            i.      Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Carl Moreland, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 03/17/2021                               By: s/ Amy L. B. Ginsburg
                                                Amy L. B. Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: teamkimmel@creditlaw.com




                                                  7
